

Exhibit 10.1


[awclogo.jpg]
        




June XX, 2016




[Name]
[Address]


Dear [Name]:


On June XX, 2016 (the “Award Date”), American Woodmark Corporation (the
“Company”) granted to you an award of restricted stock units (the “Award”). Your
Award is subject to the terms set forth in this letter and in the American
Woodmark Corporation 2004 Amended and Restated Stock Incentive Plan For
Employees (the “Plan”). A copy of the Plan will be furnished to you upon your
request. Capitalized terms that are not defined in this letter shall have the
meaning assigned to them under the Plan.


As a condition of this Award, you must also sign and return a copy of the
enclosed Confidentiality Agreement.


The terms of your Award are as follows:


I.
In consideration of your agreements contained in this letter, the Company hereby
grants you XXXX restricted stock units (RSUs). Each RSU represents the right to
receive one share of the voting common stock of the Company. 35% of your Award
(XXXX RSUs) are subject to vesting based on your continued employment through
the third anniversary of the Award Date (the “Service-Based RSUs”). 20% of your
Award (XXXX RSUs) are subject to vesting based on your continued employment
through the third anniversary of the Award Date and the achievement of certain
cultural goals for the period ending with the Company’s 2019 fiscal year (the
“Cultural-Based RSUs”). The remaining 45% of your Award (XXXX RSUs) are subject
to vesting based on your continued employment through the third anniversary of
the Award Date and the achievement of certain annual performance goals for the
Company’s 2017, 2018 and 2019 fiscal years (the “Performance-Based RSUs”).



II.
Your Award is subject to the following vesting terms and conditions:



A.
Service-Based RSUs.



(1)
100% of your Service-Based RSUs will vest on the third anniversary of the Award
Date (the “Vesting Date”). In order to vest in the Service-Based RSUs, you must
be an employee of the Company on the Vesting Date and must have maintained
continuous employment from the Award Date through the Vesting Date. In the event
your employment terminates at any time for any reason other than as provided in
Section II.A.(2) or Section II.D. below between the Award Date and the Vesting
Date, all of your Service-Based RSUs will be forfeited.



(2)
In the event that, prior to the Vesting Date, your employment with the Company
terminates due to your Retirement (including termination without Cause where you
have satisfied the Retirement criteria set forth below), death, or Disability,
then you will vest in a pro-rated portion of the Service-Based RSUs. The number
of vested Service-Based RSUs will be determined by dividing the number of days
between the Award Date and your termination date by the number of days between
the Award Date and the Vesting Date and multiplying the quotient by the number
of Service-Based RSUs.














--------------------------------------------------------------------------------









B.
Cultural-Based RSUs.



(1)
You are eligible to earn Cultural-Based RSUs based on the Company’s performance
with respect to four cultural measurements for the three-year period ending with
the Company’s 2019 fiscal year. Each measurement has a performance rating -
threshold, target or superior. The measurements and performance ratings are set
forth in Appendix A. The Company’s performance with respect to these
measurements will be assessed by the Compensation Committee (the “Committee)
following the end of the Company’s 2019 fiscal year. The Committee will
determine the percentage (up to 100%) of the Cultural-Based RSUs that have been
earned based on the Company’s performance. Any earned Cultural-Based RSUs will
be subject to additional service-based vesting based on your continued
employment through the Vesting Date as described in Section II.B.(2) below.
While the Committee will utilize the measurements set forth in Appendix A as the
basis of the evaluation, the Committee may, in its sole discretion, consider
other factors in determining whether to reduce the percentage of the
Cultural-Based RSUs that has been earned. Any Cultural-Based RSUs that the
Committee determines have not been earned will be forfeited as of the date of
the Committee’s determination.



(2)
Any Cultural-Based RSUs that the Committee determines have been earned pursuant
to Section II.B(1) above will vest on the Vesting Date. To be eligible to vest
in any earned Cultural-Based RSUs, you must be an employee of the Company on the
Vesting Date and must have maintained continuous employment from the Award Date
through the Vesting Date. In the event your employment terminates at any time
for any reason other than as provided in Section II.B.(3) or Section II.D. below
between the Award Date and the Vesting Date, all of your Cultural-Based RSUs
(whether earned or unearned) will be forfeited.



(3)
In the event that, prior to the Vesting Date, your employment with the Company
terminates due to your Retirement (including termination without Cause where you
have satisfied the Retirement criteria set forth below), death, or Disability,
then you will vest in a pro-rated portion of the Cultural-Based RSUs. If such
termination occurs before the date on which the Committee completes its
evaluation described in Section II.B.(1) above, the number of vested
Cultural-Based RSUs will be determined by dividing the number of days between
the Award Date and your termination date by the number of days between the Award
Date and the Vesting Date and multiplying the quotient by the target number of
Cultural-Based RSUs. The target number of Cultural-Based RSUs is equal to 60% of
the total number of Cultural-Based RSUs granted hereunder. If such termination
occurs on or after the date on which the Committee completes its evaluation
described in Section II.B.(1) above, the number of vested Cultural-Based RSUs
will be determined by dividing the number of days between the Award Date and
your termination date by the number of days between the Award Date and the
Vesting Date and multiplying the quotient by the number of Cultural-Based RSUs
actually earned.



C.
Performance-Based RSUs.



(1)
You are eligible to earn Performance-Based RSUs in three equal tranches based on
the Company’s performance with respect to two annual operating measurements -
earnings per share (EPS) and return on equity (ROE) - for each of the Company’s
2017, 2018 and 2019 fiscal years. Each measurement will have a performance
rating - threshold, target or superior. The measurements and performance ratings
for fiscal year 2017 are set forth in Appendix A. The Committee will establish
the measurements and performance ratings for fiscal years 2018 and 2019 within
90 days after the start of each year based on the Company’s annual operating
plan for each year.



(2)
The Company’s performance with respect to the measurements for each fiscal year
will be assessed by the Committee following the end of the applicable fiscal
year. The Committee will determine the percentage (up to 33.33%) of the
Performance-Based RSUs that have been earned based on the Company’s performance
for each such year. The earned Performance-Based RSUs for such year, if any,
will be subject to additional service-based vesting based on your continued
employment through the Vesting Date as described in Section II.C.(3) below.
While the Committee will utilize the measurements determined pursuant to Section
II.C(1) above as the basis of the evaluation, the Committee may, in its sole
discretion, consider other factors in determining whether to reduce the
percentage of the Performance-Based RSUs that has been earned for any fiscal
year. Any Performance-








--------------------------------------------------------------------------------









Based RSUs that the Committee determines have not been earned for a given fiscal
year will be forfeited as of the date of the Committee’s determination.


(3)
Any Performance-Based RSUs that the Committee determines have been earned
pursuant to Section II.C.(2) above will vest on the Vesting Date. To be eligible
to vest in any earned Performance-Based RSUs, you must be an employee of the
Company on the Vesting Date and must have maintained continuous employment from
the Award Date through the Vesting Date. In the event your employment terminates
at any time for any reason other than as provided in Section II.C.(4) or Section
II.D. below between the Award Date and the Vesting Date, all of your
Performance-Based RSUs (whether earned or unearned) will be forfeited.



(4)
If, on or after the date on which the Committee completes its evaluation
described in Section II.C.(2) above for a given fiscal year but prior to the
Vesting Date, your employment with the Company terminates due to your Retirement
(including termination without Cause where you have satisfied the Retirement
criteria set forth below), death, or Disability, then you will vest in a
pro-rated portion of any earned Performance-Based RSUs for such year. The number
of vested Performance-Based RSUs will be determined by dividing the number of
days between the Award Date and your termination date by the number of days
between the Award Date and the Vesting Date and multiplying the quotient by the
number of any earned Performance-Based RSUs for such year. If your employment
with the Company terminates for any reason prior to the date on which the
Committee completes its evaluation described in Section II.C.(2) above with
respect to a given fiscal year, then, except as otherwise provided in Section
II.D. below, all of your unearned Performance-Based RSUs for such year will be
forfeited.



D.
Change of Control. You will vest in 100% of the Service-Based RSUs and 100% of
the earned amount of any Cultural-Based RSUs and Performance-Based RSUs if, at
any time before the Vesting Date, a Change of Control occurs and on or after the
date of the Change of Control, either (i) your employment with the Company or
any successor of the Company or parent or other affiliate thereof is
involuntarily terminated by the Company (or any such successor or parent or
affiliate) without Cause or (ii) you voluntarily terminate your employment with
the Company (or any such successor or parent or affiliate) for Good Reason. If
such a termination occurs before the date on which the Committee has completed
its evaluation pursuant to Section II.B.(1) above (with respect to
Cultural-Based RSUs), or before the date on which the Committee has completed
its evaluation with respect to a given fiscal year pursuant to Section II.C.(2)
above (with respect to Performance-Based RSUs), then all of the unearned
Cultural-Based RSUs and all of the unearned Performance-Based RSUs for such year
shall be deemed to have been earned for purposes hereof.



E.
Certain Definitions. For purposes of applying this Section II, the following
terms shall have the following meanings:



•
Cause: Your neglect of your duty which is not corrected after 90 days’ written
notice thereof; your misconduct, malfeasance, fraud or dishonesty which
materially and adversely affects the Company or its reputation in the industry;
or your conviction of, or plea of nolo contendere to, a felony or a crime
involving moral turpitude.



•
Disability: You become unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Compensation
Committee of the Company’s Board of Directors in its reasonable discretion.



•
Good Reason: The occurrence of any of the following conditions without your
written consent: a reduction in your base salary; you are not in good faith
considered for an annual cash bonus; you are not in good faith considered for
other benefits that are afforded generally by the Company from time to time to
its senior personnel; the relocation of your place of your employment to a
location further than 50 miles from your current place of employment; or a
substantial diminution in your working conditions or management
responsibilities, other than on account of Disability.










--------------------------------------------------------------------------------









•
Retirement: Your employment with the Company terminates after you have attained
both a) at least ten years of employment with the Company, and b) the age of 55.



III.
Payment of any vested portion of your Award will be made in shares of the
Company’s common stock. The timing of such payment will be as follows:



A.
For employees who are continuously employed by the Company through the Vesting
Date, payment will occur on or as soon as administratively practicable (within
60 days) after the Vesting Date.



B.
For employees whose employment terminates due to either 1) death or 2)
Disability before the Vesting Date, payment will occur on as soon as
administratively practicable (within 60 days) after the employee’s termination
date.



C.
For employees whose employment terminates due to 1) Retirement (including
involuntary termination without Cause after having satisfied the Retirement
criteria set forth above), or 2) involuntary termination without Cause or Good
Reason termination on or following the date of a Change of Control, timing of
the payment will depend upon whether or not the employee is deemed to be a
“specified employee” of the Company as defined by Section 409A(a)(2)(B)(i) of
the Internal Revenue Code. If an employee is not a specified employee, then
payment will occur as soon as administratively practicable (within 60 days)
after the employee’s termination date. If an employee qualifies as a specified
employee, then payment will occur as soon as administratively practicable
(within 60 days) after the date that is six months after the employee’s
termination date.



IV.
You agree, as a condition of receiving the Award to pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all
Applicable Withholding Taxes with respect to the Award. Unless otherwise agreed,
the Company will withhold from the Award shares sufficient to cover the minimum
statutory amount of all Applicable Withholding Taxes.



V.
This Award is not transferable by you except by will or by the laws of descent
and distribution.



VI.
In the event of changes in the capital structure of the Company, appropriate
adjustments will be made according to the Plan.



VII.
In consideration of the grant of this Award, you agree that you will comply with
such lawful conditions as the Board of Directors or the Compensation Committee
may impose on the Award, and will perform such duties as may be assigned from
time to time by the Board of Directors or by the executive officers of the
Company operating under the authority of the Board; provided, however, that the
provisions of this sentence shall not be interpreted as affecting the right of
the Company to terminate your employment at any time.



VIII.
Until the RSUs are converted into actual shares of the Company’s stock, your
Award will not convey actual rights normally accruing to shareholders, including
but not limited to the right to participate in shareholder votes or the right to
receive dividends.



IX.
The Award is intended to comply with all applicable requirements of Section 409A
of the Internal Revenue Code and the terms hereof shall be interpreted
consistent with such intent.



X.
This Award and any shares of Company common stock issued pursuant hereto shall
be subject to any compensation recoupment or clawback policy that is adopted by,
or applicable to, the Company, pursuant to any requirement of law or any
exchange listing requirement related to clawback or other recovery of
compensation.



Enclosed you will find a second copy of this letter and two copies of the
Confidentiality Agreement. Please sign and return (i) one copy of this letter
and (ii) one copy of the Confidentiality Agreement to Liz Lewis, Executive
Administrative Assistant, American Woodmark Corporation, 3102 Shawnee Drive,
Winchester, VA 22601, to acknowledge your acceptance of the terms of this Award
and of the Confidentiality Agreement. This Award is not valid unless you sign
and return both a copy of this letter and a copy of the Confidentiality
Agreement.









--------------------------------------------------------------------------------









Your signature and returned copy of this letter and the Confidentiality
Agreement shall be deemed as your understanding and acceptance to the terms and
conditions of this Award and of the Confidentiality Agreement as outlined in
this letter and the Confidentiality Agreement.






American Woodmark Corporation




S. Cary Dunston
Chief Executive Officer


Agreed to
By: ______________________________







